Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 9/1/2022.
This action is made Final.

	Claims 1 – 20 are pending in the case. Claims 1, 8, and 15 are independent claims. Claims 1, 6-8, 13-15 and 20 are amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over August (USPUB 20020132211 A1) in view of Walker (USPUB 20090262137 A1).

Claim 1:
August teaches A computer-implemented method (0001) (CIM) comprising: during a sports game in progress, receiving a first data set including data relevant to strategy likely to be used by at least one of the opponents in the sports game, with the first data set including data relating to a first event that has occurred during the sports game in progress (Figs 13 and 14 and 0079-81: “a current play setup and game situation are input. The game situation can include game parameters. For example, for a baseball game, the game situation may include what inning, what out, what the current count is to the batter, and the score. The current play setup information may include who the batter is, who the pitcher is, player and/or game object locations and other game setup information”); applying artificial intelligence to the first data set to predict a first predicted strategy likely to be used by the at least one opponent during the sports game (Figs 13 and 14 and 0079-81: “From this information, processing unit 33 proceeds to analyze a knowledge base of how an opponent player or team reacts in the situation and sets up input at processing segment 301. For example, in a baseball game, if a batter is being coached, processing unit 33 may utilize a lookup table to look up based on the parameters input in processing segment 301, what types of pitches a pitcher will likely throw under the current game situation. This knowledge base may be historical data compiled from prior games or from other sources… Based on what a pitcher usually will throw under similar game situations, a coaching instruction is then formulated in processing segment 305 and communicated … in processing segment 323, a knowledge base is consulted to see how a particular player should act in similar game situations. This information is then used to produce a coach instruction regarding how a player should act”; and presenting the first predicted strategy in human understandable form and format (Figs 13 and 14 and 0079-81: “information is then used to produce a coach instruction regarding how a player should act in processing segment 325, and once again this is transmitted as a coaching instruction in processing segment 327 to a selected player or players”).

August, by itself, does not seem to completely teach with the first data set including data relating to a first event that has occurred during the sports game in progress and environmental data.
The Examiner maintains that these features were previously well-known as taught by Walker.
Walker teaches during a sports game in progress, receiving a first data set including data relevant to strategy likely to be used by at least one of the opponents in the sports game, with the first data set including data relating to a first event that has occurred during the sports game in progress and environmental data (0071-72: Telemetry data may be used to measure the position, velocity, or acceleration of a player during a sports contest. For example, predictions could be based on measurements of the movements of a soccer player as he runs around a field (for example, using RFID sensors), on the movements of a baseball player as he runs the bases (for example, using sensors embedded in the base path), or of the movements of a tennis player reacting to a serve (for example, using a high speed video camera). In addition, telemetry data may be used to measure the position, velocity, or acceleration of sporting equipment…Telemetry data may also be used to measure information about playing conditions, such as current weather conditions (such as humidity, wind, temperature), current lighting conditions (shadows, clouds), current sound conditions (such as crowd noise), current playing field conditions (for example, oil on the racetrack, mud on the football field, and/or roughed up ice on the surface of a hockey rink)… the telemetry data used to make a prediction may be an average measurement taken over the course of a game. For example, instead of using a reading or measurement taken from the play in question, average or historic telemetry data may be used to determine a prediction).

August and Walker are analogous art because they are from the same problem-solving area, receiving data regarding sports games being played, and making determinations based on the received data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of August and Walker before him or her, to combine the teachings of August and Walker. The rationale for doing so would have been to obtain the benefit of having robust data from which to make predictions regarding desired real-time games.
Therefore, it would have been obvious to combine August and Walker to obtain the invention as specified in the instant claim(s).

Claim 2:
August discloses the application of artificial intelligence further predicts a second predicted strategy likely to be used by an opponent of the at least one opponent during the sports game, the CIM further comprising: presenting the second predicted strategy in human understandable form and format (Figs 13 and 14 and 0079-81: August discusses two different coaching instructions that can be determined and transmitted).

Claim 3:
August discloses the at least one opponent includes a team and at least one coach (0079-81: a baseball game is discussed, baseball games including teams and coaches).

Claim 4:
August discloses during the sports game in progress and subsequent to the receipt of the first data set, receiving a second data set including data relevant to strategy likely to be used by at least one of the opponents in the sports game, with the second data set including data relating to a second event that has occurred during the sports game in progress subsequent to the receipt of the first data set; applying artificial intelligence to the second data set to predict a second predicted strategy likely to be used by the at least one opponent during the sports game; and presenting the second predicted strategy in human understandable form and format (Figs 13 and 14 0058 and 0079-81: August discusses two different coaching instructions that can be determined and transmitted, as well as discussing processing continuing as long as the game is in progress, repeating the process as often as needed).

Claim 5:
August discloses the first event is an event that occurred as part of the play of the sports game (Figs 13 and 14 and 0079-81).

Claim 6:
August teaches the first event relates to actions taken by people watching the sports game (0036: coaches watching the game keep track of player position and/or select players to receive instructions).
August, by itself, does not seem to completely teach the first event relates to actions taken by people watching the sports game, the actions comprising causing crowd noise.
The Examiner maintains that these features were previously well-known as taught by Walker.
Walker teaches the first event relates to actions taken by people watching the sports game, the actions comprising causing crowd noise (0071-72: Telemetry data may be used to measure the position, velocity, or acceleration of a player during a sports contest. For example, predictions could be based on measurements of the movements of a soccer player as he runs around a field (for example, using RFID sensors), on the movements of a baseball player as he runs the bases (for example, using sensors embedded in the base path), or of the movements of a tennis player reacting to a serve (for example, using a high speed video camera). In addition, telemetry data may be used to measure the position, velocity, or acceleration of sporting equipment…Telemetry data may also be used to measure information about playing conditions, such as current weather conditions (such as humidity, wind, temperature), current lighting conditions (shadows, clouds), current sound conditions (such as crowd noise), current playing field conditions (for example, oil on the racetrack, mud on the football field, and/or roughed up ice on the surface of a hockey rink)… the telemetry data used to make a prediction may be an average measurement taken over the course of a game. For example, instead of using a reading or measurement taken from the play in question, average or historic telemetry data may be used to determine a prediction).

August and Walker are analogous art because they are from the same problem-solving area, receiving data regarding sports games being played, and making determinations based on the received data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of August and Walker before him or her, to combine the teachings of August and Walker. The rationale for doing so would have been to obtain the benefit of having robust data from which to make predictions regarding desired real-time games.
Therefore, it would have been obvious to combine August and Walker to obtain the invention as specified in the instant claim(s).

Claim 8:
August discloses A computer-implemented method (0001) (CIM) comprising: during a sports game in progress, receiving a first data set including data relevant to a scenario applicable to at least one of the opponents in the sports game, with the first data set including data relating to a first event that has occurred during the sports game in progress (Figs 13 and 14 and 0079-81: “a current play setup and game situation are input. The game situation can include game parameters. For example, for a baseball game, the game situation may include what inning, what out, what the current count is to the batter, and the score. The current play setup information may include who the batter is, who the pitcher is, player and/or game object locations and other game setup information”); applying artificial intelligence to the first data set to predict a first predicted scenario likely to be applicable to the at least one opponent during or after the sports game (Figs 13 and 14 and 0079-81: “From this information, processing unit 33 proceeds to analyze a knowledge base of how an opponent player or team reacts in the situation and sets up input at processing segment 301. For example, in a baseball game, if a batter is being coached, processing unit 33 may utilize a lookup table to look up based on the parameters input in processing segment 301, what types of pitches a pitcher will likely throw under the current game situation. This knowledge base may be historical data compiled from prior games or from other sources… Based on what a pitcher usually will throw under similar game situations, a coaching instruction is then formulated in processing segment 305 and communicated … in processing segment 323, a knowledge base is consulted to see how a particular player should act in similar game situations. This information is then used to produce a coach instruction regarding how a player should act”; and presenting the first predicted scenario in human understandable form and format (Figs 13 and 14 and 0079-81: “information is then used to produce a coach instruction regarding how a player should act in processing segment 325, and once again this is transmitted as a coaching instruction in processing segment 327 to a selected player or players”).
August, by itself, does not seem to completely teach with the first data set including data relating to a first event that has occurred during the sports game in progress and environmental data.
The Examiner maintains that these features were previously well-known as taught by Walker.
Walker teaches during a sports game in progress, receiving a first data set including data relevant to strategy likely to be used by at least one of the opponents in the sports game, with the first data set including data relating to a first event that has occurred during the sports game in progress and environmental data (0071-72: Telemetry data may be used to measure the position, velocity, or acceleration of a player during a sports contest. For example, predictions could be based on measurements of the movements of a soccer player as he runs around a field (for example, using RFID sensors), on the movements of a baseball player as he runs the bases (for example, using sensors embedded in the base path), or of the movements of a tennis player reacting to a serve (for example, using a high speed video camera). In addition, telemetry data may be used to measure the position, velocity, or acceleration of sporting equipment…Telemetry data may also be used to measure information about playing conditions, such as current weather conditions (such as humidity, wind, temperature), current lighting conditions (shadows, clouds), current sound conditions (such as crowd noise), current playing field conditions (for example, oil on the racetrack, mud on the football field, and/or roughed up ice on the surface of a hockey rink)… the telemetry data used to make a prediction may be an average measurement taken over the course of a game. For example, instead of using a reading or measurement taken from the play in question, average or historic telemetry data may be used to determine a prediction).

August and Walker are analogous art because they are from the same problem-solving area, receiving data regarding sports games being played, and making determinations based on the received data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of August and Walker before him or her, to combine the teachings of August and Walker. The rationale for doing so would have been to obtain the benefit of having robust data from which to make predictions regarding desired real-time games.
Therefore, it would have been obvious to combine August and Walker to obtain the invention as specified in the instant claim(s).

Claim 9:
August discloses the application of artificial intelligence further predicts a second predicted scenario likely to be applicable to an opponent of the at least one opponent during or after the sports game, the CIM further comprising: presenting the second predicted scenario in human understandable form and format (Figs 13 and 14 and 0079-81: August discusses two different coaching instructions that can be determined and transmitted).

Claim 10:
August discloses the at least one opponent includes a team and at least one coach (0079-81: a baseball game is discussed, baseball games including teams and coaches).

Claim 11:
August discloses during the sports game in progress and subsequent to the receipt of the first data set, receiving a second data set including data relevant to scenario likely to be applicable to at least one of the opponents in the sports game, with the second data set including data relating to a second event that has occurred during the sports game in progress subsequent to the receipt of the first data set; applying artificial intelligence to the second data set to predict a second predicted scenario likely to be applicable to the at least one opponent during or after the sports game; and presenting the second predicted scenario in human understandable form and format (Figs 13 and 14 0058 and 0079-81: August discusses two different coaching instructions that can be determined and transmitted, as well as discussing processing continuing as long as the game is in progress, repeating the process as often as needed).

Claim 12:
August discloses the first event is an event that occurred as part of the play of the sports game (Figs 13 and 14 and 0079-81).

Claim 13:
August discloses the first event relates to actions taken by people watching the sports game (0036: coaches watching the game keep track of player position and/or select players to receive instructions).
August, by itself, does not seem to completely teach the first event relates to actions taken by people watching the sports game, the actions comprising causing crowd noise.
The Examiner maintains that these features were previously well-known as taught by Walker.
Walker teaches the first event relates to actions taken by people watching the sports game, the actions comprising causing crowd noise (0071-72: Telemetry data may be used to measure the position, velocity, or acceleration of a player during a sports contest. For example, predictions could be based on measurements of the movements of a soccer player as he runs around a field (for example, using RFID sensors), on the movements of a baseball player as he runs the bases (for example, using sensors embedded in the base path), or of the movements of a tennis player reacting to a serve (for example, using a high speed video camera). In addition, telemetry data may be used to measure the position, velocity, or acceleration of sporting equipment…Telemetry data may also be used to measure information about playing conditions, such as current weather conditions (such as humidity, wind, temperature), current lighting conditions (shadows, clouds), current sound conditions (such as crowd noise), current playing field conditions (for example, oil on the racetrack, mud on the football field, and/or roughed up ice on the surface of a hockey rink)… the telemetry data used to make a prediction may be an average measurement taken over the course of a game. For example, instead of using a reading or measurement taken from the play in question, average or historic telemetry data may be used to determine a prediction).

August and Walker are analogous art because they are from the same problem-solving area, receiving data regarding sports games being played, and making determinations based on the received data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of August and Walker before him or her, to combine the teachings of August and Walker. The rationale for doing so would have been to obtain the benefit of having robust data from which to make predictions regarding desired real-time games.
Therefore, it would have been obvious to combine August and Walker to obtain the invention as specified in the instant claim(s).

Claim 15:
A computer-implemented method (0001) (CIM) comprising: during a sports game in progress, receiving a first data set including data relevant to a game plan likely to be used by at least one of the opponents in the sports game, with the first data set including data relating to a first event that has occurred during the sports game in progress (Figs 13 and 14 and 0079-81: “a current play setup and game situation are input. The game situation can include game parameters. For example, for a baseball game, the game situation may include what inning, what out, what the current count is to the batter, and the score. The current play setup information may include who the batter is, who the pitcher is, player and/or game object locations and other game setup information”); applying artificial intelligence to the first data set to predict a first predicted game plan likely to be used by the at least one opponent during the sports game (Figs 13 and 14 and 0079-81: “From this information, processing unit 33 proceeds to analyze a knowledge base of how an opponent player or team reacts in the situation and sets up input at processing segment 301. For example, in a baseball game, if a batter is being coached, processing unit 33 may utilize a lookup table to look up based on the parameters input in processing segment 301, what types of pitches a pitcher will likely throw under the current game situation. This knowledge base may be historical data compiled from prior games or from other sources… Based on what a pitcher usually will throw under similar game situations, a coaching instruction is then formulated in processing segment 305 and communicated … in processing segment 323, a knowledge base is consulted to see how a particular player should act in similar game situations. This information is then used to produce a coach instruction regarding how a player should act”; and presenting the first predicted game plan in human understandable form and format (Figs 13 and 14 and 0079-81: “information is then used to produce a coach instruction regarding how a player should act in processing segment 325, and once again this is transmitted as a coaching instruction in processing segment 327 to a selected player or players”).

Claim 16:
August discloses the application of artificial intelligence further predicts a second predicted game plan likely to be used by an opponent of the at least one opponent during the sports game, the CIM further comprising: presenting the second predicted game plan in human understandable form and format (Figs 13 and 14 0058 and 0079-81: August discusses two different coaching instructions that can be determined and transmitted, as well as discussing processing continuing as long as the game is in progress, repeating the process as often as needed).


Claim 17:
August discloses the at least one opponent includes a team and at least one coach (0079-81: a baseball game is discussed, baseball games including teams and coaches).

Claim 18:
August discloses during the sports game in progress and subsequent to the receipt of the first data set, receiving a second data set including data relevant to a game plan likely to be used by at least one of the opponents in the sports game, with the second data set including data relating to a second event that has occurred during the sports game in progress subsequent to the receipt of the first data set; applying artificial intelligence to the second data set to predict a second predicted game plan likely to be used by the at least one opponent during the sports game; and presenting the second predicted game plan in human understandable form and format (Figs 13 and 14 0058 and 0079-81: August discusses two different coaching instructions that can be determined and transmitted, as well as discussing processing continuing as long as the game is in progress, repeating the process as often as needed).

Claim 19:
August discloses the first event is an event that occurred as part of the play of the sports game (Figs 13 and 14 and 0079-81).

Claim 20:
August discloses the first event relates to actions taken by people watching the sports game (0036: coaches watching the game keep track of player position and/or select players to receive instructions).
August, by itself, does not seem to completely teach the first event relates to actions taken by people watching the sports game, the actions comprising causing crowd noise.
The Examiner maintains that these features were previously well-known as taught by Walker.
Walker teaches the first event relates to actions taken by people watching the sports game, the actions comprising causing crowd noise (0071-72: Telemetry data may be used to measure the position, velocity, or acceleration of a player during a sports contest. For example, predictions could be based on measurements of the movements of a soccer player as he runs around a field (for example, using RFID sensors), on the movements of a baseball player as he runs the bases (for example, using sensors embedded in the base path), or of the movements of a tennis player reacting to a serve (for example, using a high speed video camera). In addition, telemetry data may be used to measure the position, velocity, or acceleration of sporting equipment…Telemetry data may also be used to measure information about playing conditions, such as current weather conditions (such as humidity, wind, temperature), current lighting conditions (shadows, clouds), current sound conditions (such as crowd noise), current playing field conditions (for example, oil on the racetrack, mud on the football field, and/or roughed up ice on the surface of a hockey rink)… the telemetry data used to make a prediction may be an average measurement taken over the course of a game. For example, instead of using a reading or measurement taken from the play in question, average or historic telemetry data may be used to determine a prediction).

August and Walker are analogous art because they are from the same problem-solving area, receiving data regarding sports games being played, and making determinations based on the received data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of August and Walker before him or her, to combine the teachings of August and Walker. The rationale for doing so would have been to obtain the benefit of having robust data from which to make predictions regarding desired real-time games.
Therefore, it would have been obvious to combine August and Walker to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177